Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Objections to the specification have been withdrawn in response to applicant’s amendment filed 02/23/2021.
Claim Objections
Claim 1 objected to because of the following informalities: “a computer processor is configured to” should read “a computer processor configured to”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “ex vivo ultrasound device” in claims 1, 10, & 21 and “treatment device” in claims 10 & 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The term “ex vivo ultrasound device” is not referenced in the specification.  Therefore, it has been interpreted to be any ex vivo ultrasound device known in the art capable of performing the functions outlined in claims 1, 10, & 21.
Paragraph [0032] states “Treatment device 106 may comprise a stent, a balloon, an embolization slurry, an aneurysm coil, a radiofrequency emitter, a cutting tool, or combinations thereof”.  Therefore, “treatment device” has been interpreted to be any one or more of the above parts.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3, 5-12, & 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 10, & 21 disclose “an ex vivo ultrasound device” which invokes 112(f) (see claim interpretation above).  The specification does not mention such part and therefore lacks a written description for this device as it is unclear what structure “an ex vivo ultrasound device” entails.
Claims 3, 5-9, 11-12, 14-20, & 22-23 depend from claims 1, 10, & 21, and therefore inherit the 35 U.S.C. 112(a) deficiencies of their parent claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 10, & 21 state “an ex vivo ultrasound device” which is found to be indefinite.  The specification does not mention such part, so it is unclear of the device’s structure.
Claims 3, 5-9, 11-12, 14-20, & 22-23 depend from claims 1, 10, & 21, and therefore inherit the 35 U.S.C. 112(b) deficiencies of their parent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, for example an abstract idea or mental process, without significantly more. The claims recite mental processes and abstract ideas (e.g., concepts performed in the human mind, including acquiring, calculating and presenting). This judicial exception is not integrated into a practical application as follows:
Claim 1 recites mental processes and abstract ideas via “receive the IVUS data from the IVUS transducer”, “receive the external ultrasound data from the ex vivo ultrasound device”, and “track progression and completion of a coil embolization of the aneurysm based on the IVUS data and the external ultrasound data”.  As such, the judicial exception is not integrated into a practical application as the claim as a whole.  The claim simply comprises the judicial exception and does not impose a meaningful limit on the judicial exception.

Claim 21 recites mental processes and abstract ideas via “receive the IVUS data from the IVUS transducer”, “receive the external ultrasound data from the ex vivo ultrasound device”, and “track progression of a coil embolization of the aneurysm based on the IVUS data and the external ultrasound data”.  As such, the judicial exception is not integrated into a practical application as the claim as a whole.  The claim simply comprises the judicial exception and does not impose a meaningful limit on the judicial exception.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as follows:
Claim 1 further provides for “a computer processor is configured to” perform the abstract steps.  Such additional element does no more than generalize the abstract idea such that it is executed by a processor.
Claim 21 further provides for “a computer processor programmed to” perform the abstract steps.  Such additional element does no more than generalize the abstract idea such that it is executed by a processor.
It is noted that the rest of the dependent claims do not add significantly more to the limitations of claims 1, 10, & 21, as each merely provide further abstract steps to the judicial exception or additional elements that do not add significantly more to the limitations of claims 1, 10, & 21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8-12, 14-19, & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fearnot (U.S. 2013/0267848) in view of Berez (U.S. 2016/0317328), in further view of Lentz (U.S. 2012/0316436).
Regarding claim 1, Fearnot teaches (Figures 2 & 15) a medical system, comprising:
an intravascular device including an intravascular ultrasound (IVUS) transducer (IVUS probe 44, Paragraph 0029) configured to obtain IVUS data, an ex vivo ultrasound device (ultrasound imaging probe 214, Paragraph 0060) configured to obtain external ultrasound data (Paragraphs 0029 & 0060); and
a computer processor (computer processor, Paragraph 0029) configured to:
receive the IVUS data from the IVUS transducer (Paragraph 0029); and
receive the external ultrasound data from the ex vivo ultrasound device (Paragraph 0060).
	However, Fearnot fails to teach the imaging devices can be positioned to image an aneurysm, and a method to track progression and completion of a coil embolization.

the imaging devices can be positioned to image the aneurysm (Paragraph 0282); and
a method to track progression and completion of an aneurysm occluding procedure (Paragraph 0296).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to image the aneurysm and track the progression of a procedure taught by Berez to the system taught by Fearnot.  This would allow the operator to receive imaging data for the aneurysm and inform the operator about the current status of the procedure being performed.
	However, Fearnot in view of Berez fail to disclose that the procedure is a coil embolization.
	Lentz teaches that the procedure is a coil embolization (Paragraph 0049).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the procedure tracking ability taught by Berez to a coil embolization taught by Lentz to the system taught by Fearnot.  This would inform the operator about the current status of the coil embolization procedure being performed.
Regarding claim 3, Fearnot in view of Berez, in further view of Lentz teach the medical system of claim 1.
However, Fearnot fails to teach performing a coil embolization.
Lentz teaches performing the coil embolization of the aneurysm (Paragraph 0049).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have configured the system taught by Fearnot to perform a coil embolization taught by Lentz.  This would allow the operator to use IVUS data while performing a coil embolization.

Regarding claim 6, Fearnot in view of Berez, in further view of Lentz teach the medical system of claim 5, and Fearnot further teaches the IVUS data and the external ultrasound data are combined to form a three dimensional (3D) image (Paragraphs 0029 & 0062).
Regarding claim 8, Fearnot in view of Berez, in further view of Lentz teach the medical system of claim 1, and Fearnot further teaches monitoring the progress of the IVUS transducer toward a therapy site (Paragraphs 0060 & 0062).
	However, Fearnot fails to teach a method to track progression of a coil embolization.
	Berez teaches a method to track progression of an aneurysm occluding procedure (Paragraph 0296).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to track the progression of a procedure taught by Berez to the system taught by Fearnot.  This would inform the operator about the current status of the procedure being performed.
	However, Fearnot in view of Berez fail to disclose that the procedure is a coil embolization.
	Lentz teaches that the procedure is a coil embolization (Paragraph 0049).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the procedure tracking ability taught by Berez to a coil embolization taught by Lentz to the system taught by Fearnot.  This would inform the operator about the current status of the coil embolization procedure being performed.
Regarding claim 9, Fearnot in view of Berez, in further view of Lentz teach the medical system of claim 1.

Berez teaches tracking progression of the procedure comprises evaluating the completeness of the procedure (Paragraph 0296).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to track the progression of a procedure taught by Berez to the system taught by Fearnot.  This would inform the operator about the current status of the procedure being performed.
	However, Fearnot in view of Berez fail to disclose that the procedure is a coil embolization.
	Lentz teaches that the procedure is a coil embolization (Paragraph 0049).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the procedure tracking ability taught by Berez to a coil embolization taught by Lentz to the system taught by Fearnot.  This would inform the operator about the current status of the coil embolization procedure being performed.
Regarding claim 10, Fearnot teaches (Figure 2) a method, comprising:
receiving, at a computer processor (computer processor, Paragraph 0029), intravascular ultrasound (IVUS) data from an IVUS transducer (IVUS probe 44, Paragraph 0029); and
receiving, at the computer processor, external ultrasound data from an ex vivo ultrasound device (ultrasound imaging probe 214, Paragraph 0060).
However, Fearnot fails to teach the imaging devices can be positioned to image the aneurysm, and a method to track progression of a coil embolization.
	Berez teaches:
the imaging devices can be positioned to image the aneurysm (Paragraph 0282); and
a method to track progression and completion of an aneurysm occluding procedure (Paragraph 0296).

	However, Fearnot in view of Berez fail to disclose a treatment device to deliver therapy to the aneurysm and that the procedure is a coil embolization.
	Lentz teaches (Figures 1 & 4) that the procedure is a coil embolization (Paragraph 0049) and delivering, with a treatment device (balloon catheter 10 & 46, Paragraph 0049), therapy to the aneurysm (Paragraph 0049).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the procedure tracking ability taught by Berez to a coil embolization and treatment device to perform such embolization taught by Lentz to the system taught by Fearnot.  This would inform the operator about the current status of the coil embolization procedure being performed.
Regarding claim 11, Fearnot in view of Berez, in further view of Lentz teach the method of claim 10, and Fearnot further teaches generating, by the computer processor, an image based on the IVUS data and the external ultrasound data (Paragraph 0062).
Regarding claim 12, Fearnot in view of Berez, in further view of Lentz teach the method of claim 11, and Fearnot further teaches generating the image comprises combining the IVUS data and the external ultrasound data to generate a three dimensional (3D) image (Paragraph 0062).
However, Fearnot fails to teach the 3D image is an image of the aneurysm.
Berez teaches the image is of the aneurysm (Paragraph 0282).

Regarding claim 14, Fearnot in view of Berez, in further view of Lentz teach the method of claim 10.
However, Fearnot fails to teach that IVUS data is obtained from within the aneurysm.
Berez teaches imaging data is obtained from within the aneurysm (Paragraph 0282).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the IVUS imaging capabilities taught by Fearnot to image an aneurysm as taught by Berez.  This ensures the system can generate imaging data internally at the site of the aneurysm.
Regarding claim 15, Fearnot in view of Berez, in further view of Lentz teach the method of claim 10, and Fearnot further teaches the external ultrasound data is obtained from an extravascular position (Paragraph 0060).
Berez teaches imaging the aneurysm (Paragraph 0282).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the external ultrasound imaging device taught by Feanot to image the aneurysm taught by Berez.  This ensures the system can generate imaging data externally aligned with the aneurysm.
Regarding claim 16, Fearnot in view of Berez, in further view of Lentz teach the method of claim 10, and Fearnot further teaches monitoring the progress of the IVUS transducer toward a therapy site (Paragraphs 0060 & 0062).
	However, Fearnot fails to teach a method to track progression of a coil embolization.

	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to track the progression of a procedure taught by Berez to the system taught by Fearnot.  This would inform the operator about the current status of the procedure being performed.
	However, Fearnot in view of Berez fail to disclose that the procedure is a coil embolization.
	Lentz teaches that the procedure is a coil embolization (Paragraph 0049).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the procedure tracking ability taught by Berez to a coil embolization taught by Lentz to the system taught by Fearnot.  This would inform the operator about the current status of the coil embolization procedure being performed.
Regarding claim 17, Fearnot in view of Berez, in further view of Lentz teach the method of claim 16, and Fearnot further teaches monitoring the progress of the IVUS transducer comprises mapping the location of the IVUS transducer within a vessel (Paragraphs 0060 & 0062).
Regarding claim 18, Fearnot in view of Berez, in further view of Lentz teach the method of claim 10.
However, Fearnot fails to teach a method to track progression of a coil embolization.
Berez teaches tracking progression of the procedure comprises evaluating the completeness of the procedure (Paragraph 0296).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to track the progression of a procedure taught by Berez to the system taught by Fearnot.  This would inform the operator about the current status of the procedure being performed.

	Lentz teaches that the procedure is a coil embolization (Paragraph 0049).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the procedure tracking ability taught by Berez to a coil embolization taught by Lentz to the system taught by Fearnot.  This would inform the operator about the current status of the coil embolization procedure being performed.
Regarding claim 19, Fearnot in view of Berez, in further view of Lentz teach the method of claim 18.
However, Fearnot fails to teach a method to track progression of a coil embolization.
Berez teaches evaluating the completeness of the procedure comprises determining a level of occlusion within the aneurysm (Paragraph 0296).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to track the progression of a procedure taught by Berez to the system taught by Fearnot.  This would inform the operator about the current status of the procedure being performed.
	However, Fearnot in view of Berez fail to disclose that the procedure is a coil embolization.
	Lentz teaches that the procedure is a coil embolization (Paragraph 0049).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the procedure tracking ability taught by Berez to a coil embolization taught by Lentz to the system taught by Fearnot.  This would inform the operator about the current status of the coil embolization procedure being performed.
Regarding claim 21, Fearnot teaches (Figures 2 & 15) a medical system, comprising:
an intravascular device including:

an ex vivo ultrasound device (ultrasound imaging probe 214, Paragraph 0060) configured to obtain external ultrasound data (Paragraph 0060);
a computer processor (computer processor, Paragraph 0029) programmed to:
receive the IVUS data from the IVUS transducer (Paragraph 0029); and
receive the external ultrasound data from the ex vivo ultrasound device (Paragraph 0060).
However, Fearnot teaches that the ex vivo ultrasound device can be positioned to image in blood vessel, but fails to disclose that the blood vessel contains an aneurysm.  Additionally, Fearnot fails to disclose a treatment device to deliver therapy to an aneurysm and tracking progression and completion of a coil embolization.
Berez teaches:
tracking progression of an aneurysm occluding procedure (Paragraph 0296); and
imaging an aneurysm (Paragraph 0282).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to image the aneurysm and track the progression of a procedure taught by Berez to the system taught by Fearnot.  This would allow the operator to receive imaging data for the aneurysm and inform the operator about the current status of the procedure being performed.
However, Fearnot in view of Berez fail to disclose that the procedure is a coil embolization.
Lentz teaches (Figures 1 & 4):
that the procedure is a coil embolization (Paragraph 0049); and

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the procedure tracking ability taught by Berez to a coil embolization and treatment device to perform such embolization taught by Lentz to the system taught by Fearnot.  This would inform the operator about the current status of the coil embolization procedure being performed.
Regarding claim 22, Fearnot in view of Berez, in further view of Lentz teach the medical system of claim 21, and Fearnot further teaches the computer processor (computer processor, Paragraph 0029).
However, Fearnot fails to disclose tracking progression of a coil embolization, and determining its completion based on a reduction of blood flow.
Berez teaches:
determining the completion of the aneurysm occluding procedure (Paragraph 0296) when blood flow to the aneurysm is reduced below a threshold (Paragraph 0009).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to image the aneurysm and track the progression of a procedure taught by Berez to the system taught by Fearnot.  This would allow the operator to receive imaging data for the aneurysm and inform the operator about the current status of the procedure being performed.coi
However, Fearnot in view of Berez fail to disclose that the procedure is a coil embolization.
Lentz teaches that the procedure is a coil embolization (Paragraph 0049).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the procedure tracking ability taught by Berez to a coil .
Claims 7 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fearnot in view of Berez, in further view of Lentz, in further view of Reiner (U.S. 2017/0068792).
Regarding claim 7, Fearnot in view of Berez, in further view of Lentz teach the medical system of claim 1, wherein tracking progression (Berez, Paragraph 0296) of the coil embolization (Lentz, Paragraph 0049) comprises:
analyzing the received IVUS data and the received ultrasound data (Fearnot, Paragraph 0029).
However, Fearnot in view of Berez, in further view of Lentz fail to disclose using data from past procedures.
Reiner teaches comparing information gleaned from the analysis to information stored in a database storing information about past procedures (Paragraphs 0175-0176).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have had the system taught by Fearnot in view of Berez, in further view of Lentz use data from past procedures.  Doing so would inform the operator on a preferred method to perform the procedure, increasing the procedure’s effectiveness.
Regarding claim 20, Fearnot in view of Berez, in further view of Lentz teach the method of claim 10.
However, Fearnot in view of Berez, in further view of Lentz fail to disclose calculating a probability of success.
Reiner teaches determining, by the computer processor, a probability of success for the coil embolization based on the IVUS data and the external ultrasound data (Paragraphs 0217 & 0231-0232).
.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fearnot in view of Berez, in further view of Lentz, as applied to claim 21, above, in further view of Evans (US 9,795,388).
Regarding claim 23, Fearnot in view of Berez, in further view of Lentz teach the medical system of claim 21, and Fearnot further teaches the computer processor (computer processor, Paragraph 0029).
However, Fearnot fails to disclose tracking progression of a coil embolization, and determining its completion based on the percentage of coils filled.
Berez teaches:
determining the completion of the aneurysm occluding procedure (Paragraph 0296).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to image the aneurysm and track the progression of a procedure taught by Berez to the system taught by Fearnot.  This would allow the operator to receive imaging data for the aneurysm and inform the operator about the current status of the procedure being performed.
However, Fearnot in view of Berez fail to disclose that the procedure is a coil embolization.
Lentz teaches that the procedure is a coil embolization (Paragraph 0049).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the procedure tracking ability taught by Berez to a coil embolization taught by Lentz to the system taught by Fearnot.  This would inform the operator about the current status of the coil embolization procedure being performed.

Evans teaches that determining when coil fill of the aneurysm reaches a predefined percentage of the aneurysm is a known method (Column 2, Lines 6-7).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the method of tracking a percent volume filled of the aneurysm by the coils as taught by Evans as the metric to determine completion of the coil embolization as taught by Berez in view of Lentz.  This would give the user another way to determine the completion of the procedure, in addition to tracking the reduction of blood flow in the aneurysm.
Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive.
The 101 rejections have been upheld.  Amending claims 1, 10, & 21 to include a computer processor instead of a medical processing unit do not provide significantly more to the invention.  It is still found that receiving data and tracking progression and completion of a procedure are abstract mental processes.  IVUS transducers, ex vivo ultrasound devices, and treatment devices (including a stent, a balloon, an embolization slurry, an aneurysm coil, a radiofrequency emitter, a cutting tool, or combinations thereof) are well understood, routine, and conventional in the art, and are not enough to overcome the rejections.
Regarding claim 1, and subsequently claims 10 & 21, applicant argues (pages 9-10 of applicant’s arguments) “Independent claim 1 recites (among other features): that the IVUS transducer is positioned proximate to an aneurysm, and the ex vivo ultrasound device is positioned to image the aneurysm. In the rejection of claim 1, the Examiner cites paragraph [0282] of Berez as allegedly disclosing these features. Applicants traverse.

Thus, Berez discloses an imaging device can be deployed at an aneurysm but is silent as to an ex vivo ultrasound device can be positioned to image an aneurysm.
In addition, Fearnot discloses an ex vivo ultrasound device, but does not disclose that this ex vivo ultrasound device can be positioned to image an aneurysm.”
Examiner upholds that these references are properly combinable.  In Paragraph [0060], Fearnot teaches the ex vivo ultrasound device in the form of the external ultrasound imaging probe 214.  Figure 15 demonstrates how this probe can be aligned externally with the vessel being imaged.  Therefore, Fearnot teaches that the probe can be positioned to image a vessel, but does not teach that the probe can be positioned to image an aneurysm.  Berez addresses this shortcoming by teaching imaging an aneurysm in Paragraph [0282].  When combined, these two references teach the full scope of these parts of claims 1, 10, & 21.
Applicant further argues (pages 9-10) “claim 1 is amended to recite Base claim 1 is further amended to recite the computer processor is configured to track progression and completion of a coil embolization of the aneurysm based on the IVUS data and the external ultrasound data. New claim 22 depends from claim 1 and recites determining the completion of the coil embolization of the aneurysm when blood flow to the aneurysm is reduced below a threshold. New claim 23 depends from claim 1 and recites determining the completion of the coil embolization of the aneurysm when coil fill of the 
The previously cited paragraph [0296] of Berez further teaches tracking completion of an aneurysm occluding procedure.  This paragraph states that therapeutic treatment of occluding the aneurysm can be repeated until sufficient occlusion of the aneurysm has been determined to have occurred.
Applicant further argues (page 10) “Of the cited references, only Lentz relates to coil embolization of an aneurysm. However, Lentz does not contemplate determining completion of the coil embolization of the aneurysm, much less doing so using the medical system of claim 1. Hence, there is no fair suggestion of claim 23 in the proposed combination of Feamot, Berez, and Lentz”.
Applicant’s arguments with respect to claim(s) 23 have been considered but are moot because the new ground of rejection does not rely on the newly applied reference Evans and new citations of Berez that disclose determining completion of an aneurysm occluding procedure.
Applicant further argues (page 10) “there is no fair suggestion in Feamot, Berez, and Lentz to (per claim 22) to track the progression of the coil embolization of the aneurysm based on the IVUS data and the external ultrasound data including: determining the completion of the coil embolization of the aneurysm when blood flow to the aneurysm is reduced below a threshold”.
Applicant’s arguments with respect to claim(s) 22 have been considered but are moot because the new ground of rejection does not rely on new citations of Berez that disclose determining completion of an aneurysm occluding procedure and using a reduction of blood flow as a metric to make such determination.
Applicant further argues (page 10) “there is no fair suggestion in Feamot, Berez, and Lentz to (per claim 23) to track the progression of the coil embolization of the aneurysm based on the IVUS data 
Applicant’s arguments with respect to claim(s) 23 have been considered but are moot because the new ground of rejection does not rely on the newly applied reference Evans and new citations of Berez that disclose determining completion of an aneurysm occluding procedure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM D. KOLKIN/Examiner, Art Unit 3793

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793